USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT

SOUTHERN DISTRICT OF NEW YORK ELECTRONICALLY FILED
ANGELO MORALES, DOC #:

DATE FILED: 1/7/2020

 

Plaintiff,

 

-against-

18 Civ. 3625 (AT)

C&S WHOLESALE GROCERS, INC.,
ORDER
Defendant.

ANALISA TORRES, District Judge:

 

 

It is hereby ORDERED that the case management conference scheduled for March 12,
2020 is ADJOURNED to March 18, 2020, at 12:20 p.m. By March 11, 2020, the parties shall
file their joint status letter. See ECF No. 14 § 16.

SO ORDERED.

Dated: January 7, 2020
New York, New York

O4-

ANALISA TORRES
United States District Judge

 
